

115 HR 3476 IH: To amend the Internal Revenue Code of 1986 to repeal the cover-over of rum excise tax revenue.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3476IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the cover-over of rum excise tax revenue. 
1.Repeal of cover-over of rum excise tax revenue 
(a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (e). (b)Effective dateThe amendment made by this section shall apply with respect to taxes on spirits produced or imported into the United States after December 31, 2017.   
